                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02381-LTB-MEH

WALTER CHARNOFF,

       Plaintiff,

v.

NANCY LOVING d/b/a ARTSUITE NY,
ARTPORT, LLC,
STUDIO 41, LLC, and
DAVID HINKELMAN,

      Defendants.
______________________________________________________________________________

                                  MINUTE ORDER
______________________________________________________________________________
Entered by Michael E. Hegarty, United States Magistrate Judge, on October 20, 2020.

        Before the Court is Plaintiff’s Motion to Disqualify Counsel for Defendants. ECF 156.
Plaintiff indicates that Defendants are opposed to the relief requested. Mot. at 1. Given the relief
sought, the Court will set the following expedited briefing schedule: Defendants shall file a
response on or before October 29, 2020, and Plaintiff may file a reply on or before November
3, 2020.

      Additionally, the Court will hear evidence regarding this matter on November 4, 2020 at
10:00 a.m. in Courtroom A-501, on the fifth floor of the Alfred A. Arraj United States
Courthouse located at 901 19th Street, Denver, Colorado.

       The litigants (counsel and parties) and any witnesses may attend the hearing in person or
by video at:

https://join.uc.uscourts.gov/invited.sf?secret=..fF_yhQuYusRD8jhbCEGg&id=635102804

Members of the public may appear at the hearing in person or by telephone by calling the following
conference line:

Number:      571-353-2300
Access code: 635102804
       Anyone appearing in person must comply with General Order 2020-14 governing Court
Operations During the COVID-19 Pandemic, which can be accessed at www.cod.uscourts.gov.
Also, please remember that anyone seeking entry into the Alfred A. Arraj United States
Courthouse will be required to show a valid photo identification. See D.C. Colo. LCivR 83.2(b).

      The following procedures for the evidentiary hearing supplement the Federal Rules of Civil
Procedure and the Local Rules of this court.

1.    Exhibit lists. The parties shall exchange any pre-marked exhibits on or before October 28,
2020. Plaintiff shall use numbers and Defendant shall use letters (see Exhibit List form at
www.cod.uscourts.gov on the undersigned’s dedicated page).

2.      Electronic exhibit folders. Each party shall prepare an electronic exhibit folder containing
(pdf) exhibits, properly marked and tabbed, with pages of each exhibit numbered. These folders
shall be provided to the Court (by email at hegarty_chambers@cod.uscourts.gov), opposing
counsel, and to the witnesses (where relevant) on or before October 30, 2020. Exhibits with more
than one page shall have each page numbered.

3.      Joint exhibits. Prior to the evidentiary hearing, the parties shall agree upon joint exhibits
to avoid duplication and shall stipulate to the authenticity and admissibility of as many exhibits as
possible. Joint exhibits shall be included in a separate folder prepared by Plaintiff. Joint exhibits
shall be numbered “JE-1, JE-2,” etc.

4.     Witness lists. On or before October 30, 2020, counsel shall provide opposing counsel and
the Court with a witness list (see Witness List form at www.cod.uscourts.gov on the undersigned’s
dedicated page).

5.     Deposition testimony. Counsel shall advise each other of any proposed deposition
testimony by page and line reference on or before October 28, 2020, so that opposing counsel can
prepare objections and offer additional portions of the transcript. The proposing party must
provide a person to read the deposition responses (unless the deposition has been videotaped).




                                                 2
